Exhibit 10.35

STATEMENT OF TERMS AND CONDITIONS OF EMPLOYMENT IN ACCORDANCE WITH

SECTION 1 EMPLOYMENT RIGHTS ACT 1996

This Statement is confidential and may not be copied or shown and the contents
may not be communicated to persons other than the Employee’s professional
advisers or Trade Union.

 

Employee

(“you”)

JEANINE LEMMENS Employee Address

Employer

(“the company”)

Weight Watchers (UK) Limited a company incorporated in England and Wales whose
registered office is at Millennium House, Ludlow Road, Maidenhead, Berkshire SL6
2SL Job title SENIOR VICE PRESIDENT UK Start date 3RD JUNE 2013

Date of continuous

employment

17th July 2006 Gross salary £206,000 PER ANNUM Bonus 45% of base salary Car
band/Allowance £12,600 per annum

The Company offers employment on the terms and conditions set out in this
Statement and in the associated Statement of Principal terms and conditions
(“Terms and Conditions”).

The Employee understands the Terms and Conditions and accepts the offer.

 

Signed for Company: /s/ Sara Harper-Holton Signed Employee: /s/ Jeanine Lemmens
Date: 5/6/13 Date: 5/6/2013

 

1



--------------------------------------------------------------------------------

STATEMENT OF PRINCIPAL TERMS AND CONDITIONS OF EMPLOYMENT

 

1. COMMENCEMENT AND CONTINUITY OF EMPLOYMENT

 

1.1 Your employment under this agreement and your continuous service will begin
on the date(s) shown on the front page of these Terms and Conditions. Your
previous employment with Weight Watchers counts as part of your period of
continuous employment with the Company which began on 17th July 2006.

 

2. JOB TITLE

 

2.1 You are employed in the capacity mentioned on the front page of these Terms
and Conditions. Your normal duties are as set out in your job description and
the Company reserves the right to vary the job description from time to time in
its reasonable discretion. You may also be required to perform such additional
duties as the Company may from time to time reasonably require. The Company also
reserves the right in its reasonable discretion to change the area of your
activities and responsibility and otherwise to change your working practices.

 

3. HOURS OF WORK

 

3.1 You are required to work the hours necessary to perform the duties of your
role.

 

3.2 You agree this may involve you working more than 48 hours per week, and that
the maximum weekly working time as set out in the Working Time regulations shall
not apply in relation to your employment. This arrangement shall apply
indefinitely, subject to you withdrawing your agreement on providing the Company
with 3 months’ written notice.

 

3.3 You are entitled to an unpaid lunch break of forty-five minutes each day
which will be taken at such time as the Company may require.

 

4. LOCATION

 

4.1 Your normal place of work is shown on the front page of these Terms and
Conditions and may include such other places of business of the Company as the
Company may from time to time reasonably direct.

 

4.2 The Company reserves the right to change your place of work, in line with
the needs of the business.

 

4.3 You may also be required to travel within the UK and abroad in the
performance of your duties.

 

5. REMUNERATION

 

5.1 Your gross annual salary is as shown on the front page of these Terms and
Conditions and shall be deemed to accrue from day to day. Your salary will be
paid monthly by BACS to your nominated account on the 24th day of every month.
If the 24th day shall fall on a Saturday or Sunday payment will be made on the
preceding Friday.

 

2



--------------------------------------------------------------------------------

5.2 Your basic salary will be reviewed annually. There is no contractual
entitlement to any increase in your basic salary but you will be notified in
writing of any change to your salary.

 

5.3 The Company operates a bonus scheme and you are eligible to receive a bonus
as a percentage of your basic salary as shown on the front page of these Terms
and Conditions to be paid in one payment during the year.

 

5.4 Any bonus is awarded at the sole discretion of the Company which reserves
the right to end or amend the scheme, in line with the needs of the business at
any time and is only payable to employees who join the business before
1st October in any year to which the bonus scheme may apply.

 

5.5 Only staff who are employed by the Company on the date at which the bonus is
payable and in respect of whom notice of termination has not been served will be
eligible to receive the bonus payment subject also to clause 5.4. above.

 

5.6 You authorise the Company to deduct from any remuneration due to you, any
overpayment of salary, expenses or other payments made to you by mistake or
through any misrepresentation or any outstanding advances, loans, debts or other
sums which you owe to the Company or any recoupment of training costs or any
cost of repairing any damage to or loss of property of, any fines or charges
imposed upon or any other loss sustained by the Company or any third party,
caused by your breach of contract or breach of the Company’s rules or as a
result of your negligence or dishonesty. You also agree to make payment to the
Company of any sums due from you to the Company upon demand by the Company at
any time.

 

6. SMOKING

No smoking will be allowed at any of the Company’s premises unless a
specifically designated area has been made available for this purpose. Failure
to comply with this condition may be regarded as gross misconduct and the
Company reserves the right to terminate your employment in such case without
notice or payment in lieu.

 

7. HOLIDAYS

 

7.1 Your annual paid holiday entitlement is 30 days per annum due to the
completion by you of 5 consecutive and continuous years’ employment with the
Company.

 

7.2 Holidays will be taken in each holiday year as your line manager shall agree
having regard to the needs of the Company Business.

 

7.3 The holiday year runs between 1 January and 31 December.

 

7.4 Not more than two consecutive weeks’ holiday may be taken at any one time or
in any one period of three months unless previously authorised by your line
manager.

 

3



--------------------------------------------------------------------------------

7.5 Entitlement for people entering and leaving the Company’s service are
calculated at the rate of 2.08 days per full month worked or 2.33 days per month
for those with 5 or more years continuous and consecutive employment.

 

7.6 All holiday entitlement must be taken during the holiday year as no holiday
can be taken forward to the next year.

 

7.7 On leaving the employment of the Company any necessary payments for unused
holiday or the claw back of excess holidays will be deducted in the final
payment due to you. For the purposes of calculating such payment in lieu, or
such payment, a day’s paid holiday shall be taken to be your annual basic gross
salary divided by 260.

 

7.8 The following Statutory and Bank Holidays will be paid in addition to your
contractual holiday entitlement:

New Years Day—Good Friday—Easter Monday—May Day—Spring Bank Holiday—Summer Bank
Holiday—

Christmas Day—Boxing Day.

 

8. SICKNESS

 

8.1 In the event of absence on account of sickness or injury, you (or someone on
your behalf) must inform your immediate Manager of the reason for your absence
as soon as possible on the day on which the sickness or injury first occurs and
keep in contact with the Company on a regular basis until you return to work.
Entitlement to sick pay may be affected by late notification.

 

8.2 In respect of an absence on account of sickness or injury lasting seven or
fewer calendar days you are not required to produce a certificate from your
doctor (a Statement of Fitness For Work) unless requested by the Company, but
must complete the Company’s self certification form on return to work from such
absence.

 

8.3 In respect of an absence lasting more than seven calendar days you must on
the eighth calendar day of absence provide the Company with a Statement of
Fitness For Work signed by a doctor stating the reason for the absence and
thereafter provide further Statements each week to cover any subsequent period
of absence. The Company reserves the right to ask you at any stage of absence to
produce a Medical Certificate and/or to undergo a medical examination.

 

8.4 You will be paid your normal basic remuneration (less the amount of any
statutory sick pay or social security benefits to which you may be entitled) for
up to 10 days certificated or uncertificated absence at the discretion of your
Manager in total in any rolling period of 12 months. Entitlement to payment is
subject to notification of absence and production of Statements of Fitness For
Work in accordance with paragraphs 8.1 to 8.3 and compliance with all the terms
of the Sickness Absence Policy.

 

8.5 The Company operates a Statutory Sick Pay Scheme and you are required to
co-operate in the maintenance of necessary records. For the purposes of
calculating your entitlement to statutory sick pay “qualifying days” are those
on which you are normally required to work. Any payments made to you by the
Company under the Company sick pay scheme include any payments which may be due
under the Statutory Sick Pay Scheme.

 

4



--------------------------------------------------------------------------------

9. HEAD OFFICE SECURITY

Head Office is a secure area which requires use of a swipe-card. Any person
making their swipe-card available to third parties or in any other way breaching
or compromising the security of the building will be regarded as having
committed gross misconduct and the Company reserves the right to terminate their
employment without notice or payment in lieu. Should you lose or mislay your
swipe-card its loss must be reported to Reception immediately.

 

10. PENSION SCHEME AND PRIVATE MEDICAL INSURANCE SCHEME

 

10.1 The Company operates a contracted in contributory pension scheme (the
“Pension Scheme”), which is open to all employees and which you are eligible to
join.

 

10.2 The Company operates a Private Medical Cover Scheme (Private Medical
Insurance Scheme”) for all employees, which you are eligible to join.

 

10.3 The terms and conditions of the Pension Scheme and Medical Insurance Scheme
are available from the HR Department. Both schemes are non contractual and the
Company reserves the right to terminate its participation in any of the schemes
or substitute another scheme, or alter the benefits available under any scheme.
If a scheme provider (e.g. an insurance company) refuses for any reason (whether
under its own interpretation of the terms of the relevant insurance policy or
otherwise) to provide the relevant benefit(s) under the applicable scheme, the
Company shall not be liable to provide, or compensate for the loss of, such
benefit(s).

 

10.4 Any actual or prospective loss of entitlement to private medical insurance
benefit shall not limit or prevent the Company from exercising its right to
terminate your employment under these Terms and Conditions in accordance with
paragraph 12 (“Notice Period”) below.

 

11. CAR BENEFIT OR ALLOWANCE

 

11.1 You will be entitled to receive a company car or allowance subject to the
provisions of the Company Car Scheme as published from time to time. If you are
eligible for a company car, you may be allocated with an appropriate vehicle
which is already on lease to the business and is currently available.

 

11.2 Your current Car Benefit Allowance is shown on the front page of these
Terms and Conditions.

 

11.3 The Company reserves the right to amend the terms and entitlements under
the Company Car Scheme, from time to time as required by the needs of the
business or legislation, including but not limited to, car lease and car
allowance amounts, mileage amounts and general terms and conditions of the
Scheme.

 

5



--------------------------------------------------------------------------------

12. NOTICE PERIOD

 

12.1 You are entitled to terminate your employment by giving 6 months written
notice.

 

12.2 You are entitled to receive 6 months written notice from the Company

 

12.3 The Company may at any time terminate your employment with immediate
effect, without notice or a payment in lieu of notice, if you are guilty of
gross misconduct. Examples of conduct which the Company may consider gross
misconduct can be found in the Company’s disciplinary procedure, which does not
form part of your contract of employment.

 

12.4 Upon termination of your employment, you must immediately return to the
Company any documents, keys, computer, or any other item in your possession
belonging to or relating to the business of the Company.

 

12.5 The Company reserves the right (in its absolute discretion) to make you a
Compensation Payment (as defined below) in lieu of all or any part of any notice
of termination of employment which it or you are required to give. “Compensation
Payment” shall mean an amount equal to your daily basic salary, car cash
allowance, pension and private healthcare only (less any required deductions for
tax and NI contributions) multiplied by the number of days not worked of your
notice entitlement.

 

12.6 The Compensation Payment shall not take account of the value of any other
benefits, bonus, or annual leave entitlement, which would have accrued, had you
remained employed during the notice period. You will have no entitlement to
receive the Compensation Payment unless and until the Company notifies you in
writing of its decision to make the payment.

 

12.7 The Company reserves the right to require you not to attend at work and/or
not to undertake all or any of your duties of employment during any period of
notice (whether given by you or the Company), provided always that the Company
shall continue to pay your salary and contractual benefits whilst you remain
employed by the Company. If the Company exercises this right your duties of
confidentiality and loyalty to the Company and all of the terms of your
employment shall remain in force during such period, save that you will not be
required to work.

 

13. DISCIPLINARY & GRIEVANCE PROCEDURE

 

13.1 Details of the Company’s disciplinary and grievance rules and procedures
from time to time in force are detailed as part of the Company’s Employment
Policies. These procedures do not form part of your contract of employment but
will generally be applied to you. If you wish to appeal against a disciplinary
decision you may apply in accordance with the disciplinary procedure. If you
wish to raise a grievance, please do so in accordance with the grievance
procedure.

 

13.2 The Company may suspend you from work pending any investigation into your
conduct as the Company thinks fit. The Company shall continue to pay your salary
and benefits during any period of such a suspension.

 

6



--------------------------------------------------------------------------------

14. WHOLE TIME AND ATTENTION

 

14.1 You must devote the whole of your time, attention and abilities during your
hours of work to your duties for the Company. You may not, under any
circumstance, whether directly or indirectly, undertake any other duties during
your hours of work under this employment.

 

14.2 You may not, without prior written consent of the Company (which will not
be unreasonably withheld) outside your hours of work with the Company, work for,
advise or in any other way assist whether directly or indirectly any business or
employment which is similar to or in any way connected with the business of the
Company or which could or might reasonably be considered to impair your ability
to act at all times in the best interests of the Company.

 

15. CONFIDENTIALITY

 

15.1 During the course of your employment you may have access to, gain knowledge
of or be entrusted with information of a confidential nature. This may include
but is not limited to financial information, commercial information, technical
information, sales and marketing information, trade secrets and policy research,
programme materials and development of new programmes, future plans, staffing of
the Company, information relating to customers, clients, members, suppliers,
manufacturers and the terms and conditions upon which they do business.

 

15.2 You will not at any time during or after the end of your employment with
the Company or any Associate Company unless expressly authorised by the Company
in writing or as a necessary part of the performance of your duties disclose to
any person firm or Company any confidential information relating to the Company
or its business or its activities or activities of any of its clients,
customers, members, agents or suppliers.

 

15.3 If any such disclosure or misuse of information occurs during the course of
your employment the Company will treat such conduct as gross misconduct and
reserves the right to terminate your employment without notice or payment in
lieu.

 

15.4 For the purposes of this clause 15, “Associate Company” means any company
which for the time being is a parent undertaking (as defined by the Companies
Act 2006) of the Company or any subsidiary undertaking (as defined by the
Companies Act 2006) of any such parent undertaking or of the Company.

 

16. COMPANY & INTELLECTUAL PROPERTY

 

16.1 You acknowledge that all documents and other property provided to you by
the Company and all Company programme materials and manuals and the copyright
and other intellectual property rights therein, shall be and remain at all times
the property of the Company.

 

16.2 You acknowledge and agree that all documents created by you for the
purposes of or in connection with your employment with the Company constitute
the property of the Company.

 

7



--------------------------------------------------------------------------------

16.3 You will immediately return or deliver to the Company, all Company
documents (whether or not created by you) upon termination of your employment or
at any other time upon request by the Company, together with all copies thereof
which may be in your possession.

 

16.4 Upon termination of your employment, you will return promptly all other
Company property provided to you for the purposes of performing your duties,
including without limitation, scales, credit card machines, stock, products and
publications. The Company reserves the right to delay or withhold all or part of
your final remuneration payment until such time as all Company property has been
returned to it in reasonable condition.

 

17. IT, EMAIL AND INTERNET USAGE

 

17.1 The Company policy on IT, email and internet use are detailed in the
Company’s IT Acceptable Usage Policy. You agree to comply with this policy.

 

18. POST TERMINATION RESTRICTIONS

 

18.1 In order to protect the legitimate business interests of the Company, you
hereby covenant that you will not for a period of twelve weeks immediately
following the termination of your employment either on your own account or in
conjunction with or on behalf of any other person, company, business entity or
other organisation whatsoever directly or indirectly:

 

  (a) induce, solicit, deal with, entice or procure, any person who is an
employee of the Company with whom you had personal contact or dealings or who
reported to you or who had material contact with the Company’s customers or
suppliers to leave such employment for the purpose of any business that competes
with Weight Watchers Business; or

 

  (b) induce, solicit, deal with or endeavour to entice away from the Company
the business or custom of any customer who was a customer in the 2 months prior
to such termination and with whom you had contact or about whom you became aware
or informed in the course of your employment (a “Restricted Customer”) with a
view to providing goods or services to that Restricted Customer in competition
with Weight Watchers Business ; or

 

  (c) be involved or engaged in any activity with any Restricted Customer in the
course of any business concern or any business concern which competes (or
intends to compete ) with Weight Watchers Business; or

 

  (d) at any time after the termination of your employment, represent yourself
as connected with the Company in any capacity.

 

18.2 “Weight Watchers’ Business” means the business of the Company operating
within the UK in the weight loss and weight management industry in or with which
you have been involved or concerned at any time during the period of twelve
months prior to the termination of your employment.

 

8



--------------------------------------------------------------------------------

18.3 Where no duties are assigned to you during any period of notice the period
of twelve weeks for the purpose of the restrictions contained in this clause
runs from the last date on which you carried out any duties assigned to you by
the Company.

 

18.4 You acknowledge that the provisions of this clause 17 are fair, reasonable
and necessary to protect the goodwill and interests of the Company and that in
the event that you breach these provisions the Company would be entitled to seek
damages and/or injunctive relief.

 

18.5 If the any of the restrictions contained in this clause 18 exceeds what is
reasonable for the protection of the goodwill and interests of the Company but
would be valid if part of the wording were deleted then such restriction shall
apply with such deletions as may be necessary to make it enforceable.

 

19. DATA PROTECTION

 

19.1 In order to keep and maintain accurate records relating to your employment,
it will be necessary for the Company to record, keep and process personal data
including sensitive personal data relating to you. By accepting these terms and
conditions of employment, you undertake and agree to the recording, processing,
use, disclosure, storage and transfer overseas (including to countries outside
the European Economic Area) by the Company of personal data relating to you. For
the purposes of the Data Protection Act 1998, the Company has nominated the
Director of IS as its representative.

 

20. COLLECTIVE AGREEMENT

There is no collective agreement that directly affects your employment.

 

21 EMPLOYMENT POLICIES AND RELATED DOCUMENTS

 

21.1 These Terms and Conditions of employment must be read in conjunction with
the Company Employment Policies which are available to you on the Company
intranet, Link Online. If any of the Terms and Conditions in this agreement
conflict with the Employment Policies, or any offer letter, the terms and
conditions of this agreement will prevail.

 

21.2 Any references to policies or other documents in this agreement include the
current version of such policy or document and any updated or amended or
successor version (whether such successor version has the same or different
title).

 

22. GENERAL

 

22.1 The Company reserves the right to vary these Terms and Conditions of
employment. Any such changes will be notified to you in writing giving one
month’s notice of such variation. These Terms and Conditions replace all your
previous terms and conditions.

 

22.2 The Company has a number of policies and procedures and company rules that
are set out in the Employee Handbook. These policies and procedures set out the
Company’s standards and expectations of its employees and you are required to
familiarise yourself with them and follow them at all times. Such policies and
procedures are non-contractual and may be amended, replaced or withdrawn at any
time, without compensation.

 

9